DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 03/05/2021. The applicant has submitted 23 claims for examination, all claims are currently pending. 


Claim Rejections - 35 USC § 103

Claims 1-3, 5-10, 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat US 2022/0091572 and further in view of Sweet US 2018/0309747.
Regarding claims 1, 8 and 15, Biernat teaches a method, system and non-transitory CRM comprising instruction executed by a processor comprising receiving data characterizing an analytics package(operator configuring i.e. characterizing a container image for performing functions such as analytics, ¶s 46,80)
["By way of operation, an integrated development environment (IDE) tool 64 may be used by an operator to develop a deployment configuration file 65. As mentioned above, the deployment configuration file 65 may include details regarding the containers, the pods, constraints for operating the containers/pods, and other information that describe a desired state of the containers specified in the deployment configuration file 65. In some embodiments, the deployment configuration file 65 may be generated in a YAML file, a JSON file, or other suitable file format that is compatible with the container orchestration system 24. After the IDE tool 64 generates the deployment configuration file 65, the IDE tool 64 may transmit the deployment configuration file 65 to the container registry 26, which may store the file along with container images 28 representative of the containers stored in the deployment configuration file 65.", ¶46]
["To perform the analytic operations, the master container node 62 may identify one or more functions (e.g., equations, processes), one or more variables, and other data elements that may be involved in performing the analytics. In some embodiments, the master container node 62 may execute a container in response to receiving the event-based notification, and the container may include relevant information regarding the analytic operations to be performed, the functions used to perform the analytic operations, the variable or data involved for completing the analytic operations, and the like. Part of the information or data that may be used to perform the analytic operations may include pre-analytic data. The pre-analytic data may include certain datasets that have been pre-processed or collected to facilitate the higher-level analytic operations. Referring again to the example provided above, to determine the average increase in temperature for a number of OT devices, the pre-analytic data may include an average increase in temperature for one OT device over the period of time.", ¶80]
generating, by an analytics framework associated with a plurality of compute nodes, a container image associated with the analytics package, wherein the container image is saved in a central container registry(IDE tool used to configure and generate container image and config file which are both registered into container registry, ¶46)
 
["By way of operation, an integrated development environment (IDE) tool 64 may be used by an operator to develop a deployment configuration file 65. As mentioned above, the deployment configuration file 65 may include details regarding the containers, the pods, constraints for operating the containers/pods, and other information that describe a desired state of the containers specified in the deployment configuration file 65. In some embodiments, the deployment configuration file 65 may be generated in a YAML file, a JSON file, or other suitable file format that is compatible with the container orchestration system 24. After the IDE tool 64 generates the deployment configuration file 65, the IDE tool 64 may transmit the deployment configuration file 65 to the container registry 26, which may store the file along with container images 28 representative of the containers stored in the deployment configuration file 65.", ¶46]
receiving, from a client, data characterizing deployment parameters associated with the deployment of the container image on the plurality of compute nodes(deployment config file defined what containers to deploy and how to deploy it, ¶s47,47). 
["By way of operation, an integrated development environment (IDE) tool 64 may be used by an operator to develop a deployment configuration file 65. As mentioned above, the deployment configuration file 65 may include details regarding the containers, the pods, constraints for operating the containers/pods, and other information that describe a desired state of the containers specified in the deployment configuration file 65. In some embodiments, the deployment configuration file 65 may be generated in a YAML file, a JSON file, or other suitable file format that is compatible with the container orchestration system 24. After the IDE tool 64 generates the deployment configuration file 65, the IDE tool 64 may transmit the deployment configuration file 65 to the container registry 26, which may store the file along with container images 28 representative of the containers stored in the deployment configuration file 65.", ¶46]
[" In some embodiments, the master container node 62 may receive the deployment configuration file 65 via the container registry 26, directly from the IDE tool 64, or the like. The master container node 62 may use the deployment configuration file 65 to determine a location to gather the container images 28, determine communication protocols to use to establish networking between container nodes 30, determine locations for mounting storage volumes, locations to store logs for the containers, and the like.", ¶47]
generating at least one analytics service pod based on the deployment parameters and the unique identifier, wherein the at least one analytics service pod includes the container image and is configured to execute the analytics package on one or more compute nodes of the plurality of compute nodes based on the deployment parameters,
["To perform the analytic operations, the master container node 62 may identify one or more functions (e.g., equations, processes), one or more variables, and other data elements that may be involved in performing the analytics. In some embodiments, the master container node 62 may execute a container in response to receiving the event-based notification, and the container may include relevant information regarding the analytic operations to be performed, the functions used to perform the analytic operations, the variable or data involved for completing the analytic operations, and the like. Part of the information or data that may be used to perform the analytic operations may include pre-analytic data. The pre-analytic data may include certain datasets that have been pre-processed or collected to facilitate the higher-level analytic operations. Referring again to the example provided above, to determine the average increase in temperature for a number of OT devices, the pre-analytic data may include an average increase in temperature for one OT device over the period of time.", ¶81]
["After determining the pre-analytic operations to be performed by various container nodes 30 or other industrial control systems 66, the master container node 62 may, at block 158, generate or retrieve one or more pods for deployment to one or more container nodes 30. The pods may include executable instructions that cause the respective container nodes 30 to retrieve the respective container images 28 associated with the pods, as described above with respect to FIG. 4. In some embodiments, the pods may be stored as part of the container that specifies the container nodes 30 and/or the control systems 66 that may perform the respective pre-analytic operations.", ¶83]
 wherein the deployment parameters include computing resource associated with execution of the at least one analytics service pod on the plurality of compute nodes(the orchestration system monitors the resource availability and deploys containers  based on availability of such resources ¶66,73].
["At block 134, the container node 30 may retrieve machine state data from the control system 66. The machine state data may include current operational state (e.g., active, inactive) of the respective OT device controlled by the control system 66, available processing resources (e.g., CPU availability), available memory resources (e.g., storage, RAM), and the like. The machine state data may also indicate whether any containers are being executed by the control system 66. As such, the machine state data may be reported back to the master container node 62 to ensure that the desired state specified by the deployment configuration file 65 is present.", ¶66]

[" By employing the container nodes 30 to enable the container orchestration system 24 to implement software containers on control systems 66, the present embodiments described herein may allow for coordinating control of a number of control systems 66 and a number of OT devices 67 to control operations in the industrial automation system 10. That is, desired machine states may include desired operating parameters for industrial equipment, and the container orchestration system 24 may monitor the available industrial equipment resources to ensure that the desired machine states are continuously being achieved by coordinating activities via the container nodes 30 communicatively coupled to the control systems 66.", ¶73]

Biernat does not specifically teach a unique identifier indicative of the container image. Sweet in the same field of endeavor teaches a system for cloud network container deployment. Sweet teaches a unique identifier indicative of the container image.
[" In some embodiments, a command set 58 comprises one or more commands 66 to create an inventory of container images 374. In some embodiments, this command is a first command as creating an inventory of objects allows for a more efficient scanning thereof. In some embodiments, the inventory of container images 374 is across a variety of registries 370 (e.g., across a DPR, a DTR, a ECR, etc.) In some embodiments, an inventory of registries 370 is created. In some embodiments, the inventory of container images 374 is a collection of information associated with each container image 374 in a registry 370. Collected information associated with each container image 374 includes, but is not limited to, a registry 370 name which is the name of the registry that contains the container image 374 (e.g., Azure or Alpine), an image tag that is applied by an administrator of the registry 370 (e.g., a version number such as 3.0 or 4.2), an image identifier (ID) that is a unique ID of the container image 374 (e.g., a serial number), a creation date of the container image 374 that is an approximate date-time at which the container image 374 was build, a discovered or detected date of the container image 374 that is an approximate date-time at which the container image 374 was first detected by the grid computer system 200, a use status of the container image 374 that describes if this container image 374 is the most recent version of the container image 374, and the like. Collected information associated with each registry 370 includes, but is not limited to, a name of the registry 370 (e.g., Amazon EC2 or GCP), a total number of repositories in the registry 370, a total number of images in the registry 370, a registry status (e.g., active, pending, deactivated, and error), and a date of last inventory of the registry 370. A form of the inventory of the container images 374 and/or the inventory of the registries 370 is not limited to one specific form, such as a table or web map. For instance, in some embodiments the inventory of the container images 374 or the inventory of the registries 370 is viewable to a client or administrator in a graphical user interface (GUI), is viewable in a command-line user interface (CLI), or is not viewable. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined time. For instance, in some embodiments the one or more commands 66 to create an inventory is repeated when a new container image 374 is created, when a container image 374 is deactivated, when a new registry 370 is created, when an update to the agent executive 48 occurs, when a clock of the grid computer system 200 is midnight, and the like. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined recurring basis. For instance, in some embodiments the commands 66 to create an inventory is repeated every day, every fortnight, every month, and the like.", ¶198]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Biernat with assigning an unique id to a container and storage of such container in a container repository. The reason for this modification would be allow a container to be properly identified such that it can be stored and retrieved properly for deployment.
Regarding claims 2, 9 and 16, Biernat/Sweet teaches wherein generating the at least one analytics service pod includes selecting the container image from a plurality of container images saved in the central container registry based on the received unique identifier(Biernat, ¶34 teaches retrieval and deployment of containers from registry, Sweet ¶198 teaches such containers are identified using a unique ID,).
["By way of example, an integrated development environment (IDE) tool may be employed by a user to create a deployment configuration file that specifies a desired state for the collection of nodes of the container orchestration system 24. The deployment configuration file may be stored in the container registry 26 along with the respective container images 28 associated with the deployment configuration file. The deployment configuration file may include a list of different pods and a number of replicas for each pod that should be operating within the container orchestration system 24 at any given time. Each pod may correspond to a logical unit of an application, which may be associated with one or more containers. The container orchestration system 24 may coordinate the distribution and execution of the pods listed in the deployment configuration file, such that the desired state is continuously met. In some embodiments, the container orchestration system 24 may include a master node that retrieves the deployment configuration files from the container registry 26, schedules the deployment of pods to the connected nodes, and ensures that the desired state specified in the deployment configuration file is met. For instance, if a pod stops operating on one node, the master node may receive a notification from the respective worker node that is no longer executing the pod and deploy the pod to another worker node to ensure that the desired state is present across the cluster of nodes.", ¶34]

[“Collected information associated with each container image 374 includes, but is not limited to, a registry 370 name which is the name of the registry that contains the container image 374 (e.g., Azure or Alpine), an image tag that is applied by an administrator of the registry 370 (e.g., a version number such as 3.0 or 4.2), an image identifier (ID) that is a unique ID of the container image 374 (e.g., a serial number), a creation date of the container image 374 that is an approximate date-time at which the container image 374 was build, a discovered or detected date of the container image 374 that is an approximate date-time at which the container image 374 was first detected by the grid computer system 200,”, ¶198]

Regarding claims 3, 10 and 17, Biernat teaches receiving data characterizing a request to execute the analytic package on the one or more compute nodes of the plurality of compute nodes; and executing the analytics package by at least deploying the container image in first analytic pod.
["By way of example, an integrated development environment (IDE) tool may be employed by a user to create a deployment configuration file that specifies a desired state for the collection of nodes of the container orchestration system 24. The deployment configuration file may be stored in the container registry 26 along with the respective container images 28 associated with the deployment configuration file. The deployment configuration file may include a list of different pods and a number of replicas for each pod that should be operating within the container orchestration system 24 at any given time. Each pod may correspond to a logical unit of an application, which may be associated with one or more containers. The container orchestration system 24 may coordinate the distribution and execution of the pods listed in the deployment configuration file, such that the desired state is continuously met. In some embodiments, the container orchestration system 24 may include a master node that retrieves the deployment configuration files from the container registry 26, schedules the deployment of pods to the connected nodes, and ensures that the desired state specified in the deployment configuration file is met. For instance, if a pod stops operating on one node, the master node may receive a notification from the respective worker node that is no longer executing the pod and deploy the pod to another worker node to ensure that the desired state is present across the cluster of nodes.", ¶34]

Regarding claims 5, 12 and 19, Biernat teaches comprising providing the unique identifier to the client(on creation of a container a unique identifier is automatically assigned to the container, Sweet ¶198) image  and receiving data characterizing deployment parameters from the client(Bienat teaches receiving deployment parameters and generating a config file to implement deployment of analytic containers/pods, ¶46).
Regarding claims 6, 13 and 20, Biernat teaches wherein the container image includes code of one or more analytical models in the analytics package(container performing analytics comprises one or more functions, equations/processes, variables, implemented in code of the container, such functions/equations etc comprise the analytic model, ¶81).
["To perform the analytic operations, the master container node 62 may identify one or more functions (e.g., equations, processes), one or more variables, and other data elements that may be involved in performing the analytics. In some embodiments, the master container node 62 may execute a container in response to receiving the event-based notification, and the container may include relevant information regarding the analytic operations to be performed, the functions used to perform the analytic operations, the variable or data involved for completing the analytic operations, and the like. Part of the information or data that may be used to perform the analytic operations may include pre-analytic data. The pre-analytic data may include certain datasets that have been pre-processed or collected to facilitate the higher-level analytic operations. Referring again to the example provided above, to determine the average increase in temperature for a number of OT devices, the pre-analytic data may include an average increase in temperature for one OT device over the period of time.", ¶81]

Regarding claims 7, 14 and 21, Biernat teaches wherein the plurality of compute nodes form a kubernetes cluster(orchestration system creates a clusters of nodes performing analytics such an orchestration system based on kubernetes, ¶20, 35).
[" By way of example, container orchestration systems may be used in IT systems to manage IT assets. That is, certain IT systems may leverage software containers (e.g., operating system level virtualization) in conjunction with container orchestration systems (e.g., Docker, Kubernetes) to coordinate the construction and deployment of various containers across a number of computing resources. ", ¶20]
["As mentioned above, the container orchestration system 24 may include a cluster of computing devices, computing systems, or container nodes that may work together to achieve certain specifications or states, as designated in the respective container. In some embodiments, container nodes 30 may be integrated within industrial control systems 12 as shown in FIG. 1. That is, container nodes 30 may be implemented by the industrial control systems 12, such that they appear as worker nodes to the master node in the container orchestration system 24. In this way, the master node of the container orchestration system 24 may send commands to the container nodes 30 that are also configured to perform applications and operations for the respective industrial equipment.", ¶35]

Regarding claims 22, Biernat teaches generating multiple replicas of analytics service pods based on a received number of analytics service pod replica, wherein the deployment parameters include the number of analytics service pod replica.
[" By way of example, an integrated development environment (IDE) tool may be employed by a user to create a deployment configuration file that specifies a desired state for the collection of nodes of the container orchestration system 24. The deployment configuration file may be stored in the container registry 26 along with the respective container images 28 associated with the deployment configuration file. The deployment configuration file may include a list of different pods and a number of replicas for each pod that should be operating within the container orchestration system 24 at any given time. Each pod may correspond to a logical unit of an application, which may be associated with one or more containers. The container orchestration system 24 may coordinate the distribution and execution of the pods listed in the deployment configuration file, such that the desired state is continuously met. ", ¶34]
[" Keeping this in mind, the container orchestration system 24 described herein may coordinate the update distribution across the components of the industrial system 10 to ensure that the components are updated while maintaining a desired state for the industrial system 10. That is, the deployment configuration file 65 for distributing an update may include desired state data that indicates a number of each control system 66 and/or OT device 67 that may remain operating at any given time.", ¶89]
["The update data may include software updates, controller updates, firmware updates, or other type of update that may modify the operation of the target control system 66 and/or the OT device 67. In addition, the update data may include an indication of the target control system 66 and/or the target OT device 67 that may implement the update. In some embodiments, the update data may also include desired machine state data for the collection of control systems 66 and/or OT devices of the industrial system 10. The desired machine state data may include a number of control systems 66 and/or OT devices 67 and corresponding desired operating states for the respective components. As such, the master container node 62 may analyze the components of the industrial system 10 to ensure that the desired machine states are maintained while providing the update to the target control system 66 and/or OT device 67.", ¶91]

Regarding claim 23, Biernat teaches wherein computing resource includes one or more of data storage capacity, random access memory, and processing resources.
[" Based on the desired state provided in the deployment configuration file 65, the master container node 62 may deploy containers to the container host nodes 30. That is, the master container node 62 may schedule the deployment of a container based on constraints (e.g., CPU or memory availability) provided in the deployment configuration file 65. After the containers are operating on the container nodes 30, the master container node 62 may manage the lifecycle of the containers to ensure that the containers specified by the deployment configuration file 65 is operating according to the specified constraints and the desired state.", ¶48]


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat/Sweet as applied to claims 3, 10 and 17 above, and further in view of Araujo US 2022/0121741.
Regarding claims 4, 11 and 18, the combination of Biernat/Sweet has been discussed above. Biernat teaches the functions of an incubator service, deployer service and that data characterizing the request to execute the analytic package is received by the at least one analytics service pod via a third request( ¶46,80). Biernat teaches the deployer service and the at least one analytics service pod are included in the analytics framework(¶20, 24 63 ).  Biernat further teaches the orchestration system facilitating communication requests, implementing services for communication between entities of the orchestration system include API(¶20, 24 63 74).
[" The present disclosure is generally directed to coordinating operations of devices that are part of an operation technology (OT) system using information technology (IT) systems. As mentioned above, industrial control systems may be used to control and manage operations of devices that are part of the OT system. However, operators of these industrial automation systems may benefit from managing assets, such as programmable logic controllers (PLCs), that are part of the OT network using similar processes provided by information technology systems. By way of example, container orchestration systems may be used in IT systems to manage IT assets. That is, certain IT systems may leverage software containers (e.g., operating system level virtualization) in conjunction with container orchestration systems (e.g., Docker, Kubernetes) to coordinate the construction and deployment of various containers across a number of computing resources. Indeed, containers may include standard units of software that packages code and its dependencies, such that a container node may execute the application stored in the container regardless of the computing environment or infrastructure. As a result, multiple containers can run on the same machine and share an operating system kernel with other containers, such that each container is running as an isolated process in the respective machine. In this way, container orchestration systems that operate in the IT environment build application services operate across multiple computing resources, such that certain applications (e.g., packaged as software containers) may be automatically deployed, scaled, and managed in the same machine or across multiple machines in disparate computing environments.", ¶20]

[" In any case, the embodiments described herein provide systems and method for using industrial control systems (e.g., controllers) that are capable of controlling operations of OT assets in the industrial automation system and participating as a work node or proxy node in a container orchestration system. As such, a more efficient use of OT assets may be coordinated by the container orchestration system, which may automatically control the processes that compose one or more applications across multiple OT assets. The container orchestration system may thus provide services for OT asset managers, such as automatic updates, health monitoring, failover procedures, system resource coordination, and the like, while ensuring that the OT assets continue to perform their respective operations in the industrial automation system. Additional details with regard to coordinating the operations of the container orchestration system with industrial control systems that control OT assets will be discussed below with reference to FIGS. 1-8.", ¶24]
["By way of operation, an integrated development environment (IDE) tool 64 may be used by an operator to develop a deployment configuration file 65. As mentioned above, the deployment configuration file 65 may include details regarding the containers, the pods, constraints for operating the containers/pods, and other information that describe a desired state of the containers specified in the deployment configuration file 65. In some embodiments, the deployment configuration file 65 may be generated in a YAML file, a JSON file, or other suitable file format that is compatible with the container orchestration system 24. After the IDE tool 64 generates the deployment configuration file 65, the IDE tool 64 may transmit the deployment configuration file 65 to the container registry 26, which may store the file along with container images 28 representative of the containers stored in the deployment configuration file 65.", ¶46]

["By implementing the container node 30 in the sidecar compute module, the container node 30 may be operating as a node that is part of the container orchestration system 24 but operating in the OT space. As a result, the container node 30 may extend the functions available via the container orchestration system 24 to OT devices 67 that are not typically visible to the master container node 62 of the container orchestration system 24. To operate in the passive-direct mode, the container node 30 may include applications and/or APIs that interface directly with the control system 66 and the master container node 62. As such, the container node 30 may provide a bi-directional bridge of communication between the control system 66 and the master container node 62. In some embodiments, the container node 30 may include an API that translates the OT data received from the control system 66 into IT data that may be interpretable by the master container node 62. As such, the container node 30 may provide the master container node 62 with visibility into the operations and states of the OT devices 67 operating in the OT space.", ¶63]

[". In addition, the proxy node 32 may receive replies from the control systems 70 via the OT communication protocol and translate the replies, such that the nodes in the container orchestration system 24 may interpret the replies. In this way, the container orchestration system 24 may effectively perform health checks, send configuration updates, provide firmware patches, execute key refreshes, and provide other services to OT devices 71 in a coordinated fashion. That is, the proxy node 32 may enable the container orchestration system to coordinate the activities of multiple control systems 66 and 70 to achieve a collection of desired machine states for the connected OT devices 67 and 71.", ¶74]

["To perform the analytic operations, the master container node 62 may identify one or more functions (e.g., equations, processes), one or more variables, and other data elements that may be involved in performing the analytics. In some embodiments, the master container node 62 may execute a container in response to receiving the event-based notification, and the container may include relevant information regarding the analytic operations to be performed, the functions used to perform the analytic operations, the variable or data involved for completing the analytic operations, and the like. Part of the information or data that may be used to perform the analytic operations may include pre-analytic data. The pre-analytic data may include certain datasets that have been pre-processed or collected to facilitate the higher-level analytic operations. Referring again to the example provided above, to determine the average increase in temperature for a number of OT devices, the pre-analytic data may include an average increase in temperature for one OT device over the period of time.", ¶80]

 Biernat does not teach the orchestration communication protocol uses REST API calls, and thus does not teach wherein data characterizing the analytics package is received by an incubator service via a first REST API call, data characterizing deployment parameters is received by a deployer service via a second REST API call, and data characterizing the request to execute the analytic package is received by the at least one analytics service pod via a third REST API call, wherein the incubator service, the deployer service and the at least one analytics service pod are included in the analytics framework.
Araujo in the same field of endeavor teaches an analogous system for a container orchestration system. Araujo teaches use of the REST API for communication between services in a Kubernetes container orchestration system.  It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Biernat/Sweet with an OT communication protocol that uses the REST protocol. The reason for this modification would be to utilize a well know protocol well established in the art for use in Kubernetes container orchestration systems. Such a modification utilizes only the skill of one ordinary skill and such a modification would result in predictable results.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456